                  Case 13-10134-MFW        Doc 1337       Filed 03/28/19     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                             :   Case No. 13-10134 (MFW)
                                                    :
 POWERWAVE TECHNOLOGIES, INC.,                      :   Chapter 7
                                                    :
                Debtor.                             :
_______________________________________             :
CHARLES A. STANZIALE, JR., in his capacity          :   Adv. Proc. No. 15-50085-MFW
as the Chapter 7 Trustee of Powerwave               :
Technologies, Inc.,                                 :
                                                    :
          Plaintiff,                                :
                                                    :
             v.                                     :
                                                    :
Superior Technical Resources, Inc.                  :
                                                    :
                   Defendant.

                                          STATUS REPORT

          The Plaintiff, Charles A. Stanziale, Jr., in his capacity as the Chapter 7 Trustee of Powerwave
Technologies, Inc. (the “Trustee”), hereby files the following status report: The Trustee and
Defendant Superior Technical Resources, Inc. have reached a settlement. The Trustee’s Motion for
Approval of Settlement of Asserted Preference Claims Pursuant to Fed. R. Bankr. P. 9019 was
filed on March 28, 2019, and is pending approval by the Bankruptcy Court.

Dated: March 28, 2019                            McCARTER & ENGLISH, LLP
       Wilmington, Delaware
                                                 /s/ Kate R. Buck
                                                 Kate R. Buck (DE #5140)
                                                 Renaissance Centre
                                                 405 N. King Street, 8th Floor
                                                 Wilmington, DE 19801
                                                 Telephone (302) 984-6300
                                                 kbuck@mccarter.com
                                                          - and -

                                                 Jeffrey T. Testa, Esquire
                                                 Four Gateway Center
                                                 100 Mulberry Street
                                                 Newark, NJ 07102
                                                 Telephone: (973) 622-4444

                                                 Attorneys for the Chapter 7 Trustee

ME1 30011604v.1
